Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 12/17/20.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1-3, 6-9, 11-14, 16-18 and 20 have been amended. Claims 10, 15 and 19 have been cancelled.  Claims 21-23 have been added. As a result, claims 1-9, 11-14, 16-18 and 20-23 now pending in this office action.

Claim Rejections 35 U.S.C. §103
3.  	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claims 1-3, 6-9, 11-13, 16-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 2007/0101297 A1).

 	Regarding claim 1, Veltri a method for configuring a dashboard with a plurality of components, the method comprising, (See Veltri paragraph [0040], provides a set of components that can be used to form a card for display in a dashboard):
 	receiving one or more data sets populated by a plurality of data attributes and associated data attribute values, (See Veltri Abstract, The app developer system may determine data attributes from received app data, which can be used to automatically create cards for the app dashboard), wherein the dashboard is configured to display data from one or more data sets, (See Veltri paragraph [0052], the dashboard UI 401 displays data received from the "Stats" app, for example via the API.);
 	providing a plurality of components on the dashboard including a guided discovery component that displays suggested filters for the dashboard according to the data sets, (See Veltri paragraph [0040], provides a set of components that can be used to form a card for display in a dashboard UI. A component is a user interface element that displays data, accepts user input);
receiving, at one of the components, (See Veltri paragraph [0042], received from the app and select a calendar component to display booked reservations in the card), a selection of one or more filters for the dashboard, (See Veltri paragraph [0047],The card selection module 216 receives a selection of a card presented on the dashboard UI); dynamically filtering a plurality of the components on the dashboard based on the selected filters, (See Veltri paragraph [0047], The card selection module 216 receives a selection of a card presented on the dashboard UI and presents additional information associated with the card. In one embodiment, the card selection module 216 is notified when a user selects a particular card); and
 	Veltri does not explicitly disclose dynamically adjusting the suggested filters displayed by the guided discovery component, wherein, based on the selected filters and precedence rules for the data sets one or more suggested filters are dynamically hidden, and one or more suggested filters are dynamically displayed the precedence rules defining a precedence for displaying suggested filters by the guided discovery component based the selected filters for the dashboard and the data attributes of the data sets.
	However, Forstall teaches dynamically adjusting the suggested filters displayed by the guided discovery component, (See Forstall paragraph [0187], provided for filtering out dashboards or widgets from being displayed in the dashboard configuration bar 1604 based on one or more filter criteria), wherein, based on the selected filters and precedence rules for the data sets one or more suggested filters are dynamically hidden, (See Forstall paragraph [0144], the dashboard environments 802, 804. For example, by sliding a scroll bar 812, the user can display hidden widgets in the dashboard environment 804 in the display area 808), and one or more suggested filters are dynamically displayed the precedence rules defining a precedence for displaying suggested filters by the guided discovery component based the selected filters for the dashboard and the data attributes of the data sets, (See Forstall paragraph [0145], the dashboard environment 802 can generate data that is processed, displayed and/or printed by a widget 816 in the dashboard environment 804, See Forstall paragraph [0187], a user can launch and/or display a widget 1608 ("Widget A") by selecting an icon 1610 associated with the widget 1608 from the dashboard/widget configuration bar 1604 and dropping the icon 1610 in the user interface 1600).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify dynamically adjusting the suggested filters displayed by the guided discovery component, wherein, based on the selected filters and precedence rules for the data sets one or more suggested filters are dynamically hidden, and one or more suggested filters are dynamically displayed the precedence rules defining a precedence for displaying suggested filters by the guided discovery component based the selected filters for the dashboard and the data attributes of the data sets of Forstall to navigate to a particular user interface element or to locate a desired element among a large number of onscreen elements. (See paragraph [0016].

 	Claims 11 and 20 recite the same limitations as claim 1 above. Therefore, claims
11 and 20 are rejected based on the same reasoning.

(See Veltri paragraph [0040], The data display components include components for displaying data using one or more of a variety of techniques…a graph or graph component),  that is dynamically filtered according to the selected filters., (See Veltri paragraph [0047], The card selection module 216 receives a selection of a card presented on the dashboard UI and presents additional information associated with the card…the card selection module 216 is notified when a user selects a particular card).

 	Claim 12 recites the same limitations as claim 2 above. Therefore, claim
12 is rejected based on the same reasoning.

 	Regarding claim 3, Veltri teaches the method according to claim 1, as described above.    Veltri further teaches wherein the selected filters, (See Veltri paragraph [0047], The card selection module 216 receives a selection of a card presented on the dashboard UI…selects a particular card).
 	Veltri does not explicitly disclose suggested filters comprise data attributes or data attributes values from the data sets.
 	However, Forstall teaches suggested filters comprise data attributes or data attributes values from the data sets, (See Forstall paragraph [0186], dashboard icons can be organized in the dashboard configuration bar 1504 based on dashboard type or class and one or more filter buttons…can be provided for filtering out dashboards from being displayed in the dashboard configuration bar 1504 based on one or more filter criteria).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify suggested filters comprise data attributes or data attributes values from the data sets of Forstall to navigate to a particular user interface element or to locate a desired element among a large number of onscreen elements. (See paragraph [0016].

 	Claim 13 recites the same limitations as claim 3 above. Therefore, claim
13 is rejected based on the same reasoning.

 	Regarding claim 6, Veltri teaches the method according to claim 3, as described above.    Veltri further teaches wherein the graph or chart component is dynamically filtered when the received filter corresponds to a data attribute or data attribute value for a data set used to configure the graph or chart component, (See Veltri paragraph [0042], the data attributes and select appropriate components, See Veltri paragraph [0047], The techniques may include displaying data as a numeric or textual value, as a graph or graph component (e.g., a sparkline), as tabular data, or as a combination of multiple display components).

 	Claim 16 recites the same limitations as claim 6 above. Therefore, claim
16 is rejected based on the same reasoning.

(See Veltri paragraph [0042], the data attributes and select appropriate components and component formatting to include in the card…the data type of the reservation data received from the app and select a calendar component, See Veltri paragraph [0047], The techniques may include displaying data as a numeric or textual value, as a graph or graph component (e.g., a sparkline), as tabular data, or as a combination of multiple display components).

 	Claim 17 recites the same limitations as claim 7 above. Therefore, claim
17 is rejected based on the same reasoning.

 	Regarding claim 8, Veltri teaches the method according to claim 7, as described above.    Veltri further teaches further comprising: dynamically filtering one or more of the components that are configured with a data set that includes the selected data attribute value of the selected filter, (See Veltri paragraph [0042], the data attributes and select appropriate components and component formatting to include in the card…the data type of the reservation data received from the app and select a calendar component).

 	Claim 18 recites the same limitations as claim 8 above. Therefore, claim


 	Regarding claim 9, Veltri teaches the method according to claim 8, as described above.    
 	Veltri does not explicitly disclose wherein data displayed on the dashboard is dynamically filtered based on suggested filters from the guided discovery component or selected filters from the remaining components or selected filters from remining components such that a user selects filters generated by the dashboard and the user does not input text to filter data displayed by the dashboard.
 	However, Forstall teaches wherein data displayed on the dashboard is dynamically filtered based on suggested filters from the guided discovery component or selected filters from the remaining components, (See Forstall paragraph [0177], when a user clicks on a dynamically tiled dashboard, the dashboard is activated and automatically resizes to fill a portion in the user interface 1200 or the entire user interface 1200) or selected filters from remining components such that a user selects filters generated by the dashboard and the user does not input text to filter data displayed by the dashboard, (See Forstall paragraph [0165], a user can have a dashboard for entertainment-related widgets which are applicable to multiple types of entertainment, which can further include one or more nested dashboards including widgets that are specific to a particular form of entertainment (e.g., movies, books, etc.). In some implementations, widgets can be automatically associated with nested dashboards without user interaction during download, installation, etc.).


 	Regarding claim 23, Veltri together with Forstall teaches the method according to claim 3, as described above.    Veltri together with Forstall teaches wherein a definition for at least one precedence comprises a trigger data attribute, a trigger data value, and a target data attribute, the trigger data attribute, (See Forstall paragraph [0139],  trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboard), comprising a data attribute of at least a portion of the data sets, the trigger data value comprising a defined value for the trigger data attribute, and the target data attribute comprising a data attribute of at least a portion of the data sets, (See Forstall paragraph [0114], The user interface display portion can include a reference, partial display, or complete (e.g., complete but for the ability to interact, a static display) display of the user interface element that has been selected), that is to be displayed as a suggested filter by the guided discovery (See Forstall paragraph [0186].dashboard icons can be organized in the dashboard configuration bar 1504 based on dashboard type or class and one or more filter buttons (not shown) can be provided for filtering out dashboards from being displayed in the dashboard configuration bar 1504 based on one or more filter criteria).
 	
6.  	Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 2007/0101297 A1) and further in view of Herrnstadt (US 2009/0193006 A1).

 	Regarding claim 4, Veltri together with Forstall teaches the method according to claim 3, as described above.     
 	Veltri together with Forstall does not explicitly disclose wherein one or more of the components are declaratively configured using a plurality of input forms that correspond to declarative SQL commands.
 	However, Herrnstadt teaches wherein one or more of the components are declaratively configured using a plurality of input forms that correspond to declarative SQL commands, (See Herrnstadt Paragraph [0013], SQL query or command retrieves data and is performed with a declarative SELECT keyword).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of


 	Claim 14 recites the same limitations as claim 4 above. Therefore, claim
14 is rejected based on the same reasoning.

 	Regarding claim 5, Veltri together with Forstall teaches the method according to claim 4, as described above.     
 	Veltri together with Forstall does not explicitly disclose wherein the input forms correspond to at least SELECT, FROM, WHERE, GROUP BY, and HAVING SQL commands.
 	However, Herrnstadt teaches wherein the input forms correspond to at least SELECT, FROM, WHERE, GROUP BY, and HAVING SQL commands, (See Herrnstadt Paragraph [0013], SQL query or command retrieves data and is performed with a declarative SELECT keyword and several optional keywords and clauses, including FROM, WHERE, GROUP BY, HAVING, and ORDER BY clauses).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of
Herrnstadt into the method of Veltri modified by Forstall to have wherein one or more of the components are declaratively configured using a plurality of input forms that .

7. 	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Veltri al. (US 2017/0090879 A1) in view of Forstall et al. (US 2007/0101297 A1) and further in view of Hao et al.  (US 2006/0095858 A1).

 	 Regarding claim 21, Veltri together with Forstall teaches the method according to claim 3, as described above.     
 	Veltri together with Forstall does not explicitly disclose wherein the one or more data sets comprise hierarchical data and the received filter, comprises a parent data attribute of one or more child data attributes within at least a portion of the data sets. 	However, Hao teaches wherein the one or more data sets comprise hierarchical data and the received filter, comprises a parent data attribute of one or more child data attributes within at least a portion of the data sets, (See Hao paragraph [0028], receiving a multi-attribute, time-series hierarchical dataset, wherein the dataset includes child data items that depend directly or indirectly from one or more parent data items 302 and processing the hierarchical dataset to generate nodes for each data item within the hierarchical dataset).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of
Hao into the method of Veltri modified by Forstall to have wherein the one or more data sets comprise hierarchical data and the received filter, comprises a parent data attribute 

 	Regarding claim 22, Veltri together with Forstall teaches the method according to claim 21, as described above.    
 	Veltri together with Forstall teaches wherein at least one precedence rule defines that, when a particular parent data attribute is selected as a filter for the dashboard, a particular child data attribute of the parent data attribute is to be displayed as a suggested filter by the guided discovery component.
 	However, Hao teaches wherein at least one precedence rule defines that, when a particular parent data attribute is selected as a filter for the dashboard, (See Hao paragraph [0034], the data of the selected child node is parent data to the obtained child data), a particular child data attribute of the parent data attribute is to be displayed as a suggested filter by the guided discovery component, (See Hao paragraph [0034], the selected child node display area amongst the obtained child data and displaying a representation of the obtained child data within the display area of the selected child node. In these embodiments, the data of the selected child node is parent data to the obtained child data).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of
Hao into the method of Veltri modified by Forstall to have wherein at least one precedence rule defines that, when a particular parent data attribute is selected as a .

 	Applicant's arguments with respect to claims 1-9, 11-14, 16-18 and 20-23 have been considered but are moot in view of the new ground(s) of rejection.

Conclusions/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.